Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Sept 1, 2022 has been entered in the application. Claims 1-11, 14 and 15 are pending, with claims 12 and 13 now being canceled.

Information Disclosure Statements
Applicant’s Information Disclosure Statements, filed July 1, 2022 and Oct. 12, 2022 are acknowledged and have been considered. Non-English-Language documents are considered to the extent of the explanation of relevance provided by applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 15, line 8, “the housing” lacks a clear antecedent basis, and to the extent that a housing is not mentioned previously in the claim, it is not entirely clear how this element is related to the remaining claimed features.

Claim Rejections - 35 USC § 103
The indicated allowability of previous claim 13 (now incorporated into claims 1 and 15) and pending claim 14 is withdrawn in view of the newly discovered reference(s) to Kennedy and Geppert.  Rejections based on the newly cited reference(s) follow.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrwein et al. (US 8,939,240, cited previously) in view of Kennedy (US 6,756,693, newly cited herein). Wehrwein et al. teach a vehicle accessory unit intended to be attached to a vehicle (figure 4) comprising an integrated accessory unit drive (overall: 20) having a plurality of vehicle accessories (28, 30, 32) configured to be driven selectively by a motor (24), located in a housing (120, 150) connected to the chassis of the vehicle (col. 1, lines 46-51), operation of the motor and accessories under the command of a control unit (80) which is configured to control at least one of a speed and torque of the electric motor drive (through convertor 54 - e.g., by engaging or disengaging the motor and/or controlling the voltage input to the motor, see col. 3, lines 61-63 and col. 4, lines 3-7); one or more of the accessories are provided with selectively engageable accessory clutches (36A, 36B, 36C; 72A, 72B, 72C) configured to interrupt torque transfer from the accessory drive to the accessories, the electronic control unit (80) configured to control engagement of the accessories’ clutches (80 connected to 36A through 36(N), figure 3), the control unit configured to receive accessory demands from the remainder of the vehicle (via control panel[s] 110A-110N and through sensors 100A-100N) and control the electric motor and accessory clutches in response to accessory demands, the plurality of accessories including at least two of an air conditioning compressor (28), a power steering pump (32) an air compressor (30) and a coolant/water pump (col. 1, line 13 and col. 3, lines 46-47).
As noted previously, the term “integrated” is given its common meaning: essential to completeness; constituent; formed as a unit with another part; composed of integral parts; lacking nothing essential.
As regards claims 1 and 15, the reference to Wehrwein et al. does not expressly teach the provision of a subframe on which the motor drive and accessories are mounted, wherein isolators are provided between the subframe and housing. Kennedy teach that in a housing with an accessory arrangement intended to be mounted on a vehicle, operative equipment (e.g., 100, 142) is mounted internally of a housing (70, 72) by being attached to an internal sub frame (136, 138, 140), where the subframe is mounted to the housing via isolators (“…set of isolation mounts 144”). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the accessories and accessory drive as taught initially by Wehrwein et al. as being mounted internally of Wehrwein et al.’s housing on a subframe, via isolators, as taught by Kennedy, for the purpose of reducing the transmission of vehicle borne vibrations to the accessories and accessory drive, and/or reducing the transmission of accessory-generated vibrations to the vehicle frame.
As further regards claim 11, the reference to Wehrwein et al. as modified by Kennedy does not specifically refer to a coupling to a vehicle chassis frame member. Initially the ordinary practitioner would well recognize that the accessories and drive would require a mechanical connection to a vehicle portion in order to remain in position and/or maintain the engagement of the drive connection, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a mechanical mount for the accessory assembly to a vehicle portion (e.g., one or more of directly to a vehicle frame portion and/or indirectly to a vehicle frame portion through a connection on the engine) so as to ensure that the accessory assembly is retained on the vehicle in a positional configuration which allows the accessories to perform and retains the ability to connect to the engine.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrwein et al. in view of Kennedy and Geppert (US 4,316,132 newly cited herein). The reference to Wehrwein et al. and Kennedy are discussed above and while teaching a variably controlled motor drive (via the voltage controller of Wehrwein et al. and the variable speed output of the motor of Wehrwein et al.), The references as combined do not expressly teach that the control is of an inverter and the varied parameter is the AC frequency. Geppert teaches that it is well known in the electric motor driving arts that providing a multiphase PWM inverter driving an AC motor has significant advantages over using a DC motor with variable voltage control (a DC motor and motor control arrangement being of higher cost, requiring choppers and commutators, generating undesired RF interference; while an AC motor is of lighter weight, is more efficient, costs less and has an overall lower maintenance requirement – see col. 1, line 55-col. 2, line 14), the speed of the AC motor being directly proportional to the frequency of the inverter output. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the motor initially taught by Wehrwein et al. (that reference as modified by Kennedy) and its controller as, respectively an AC motor and an inverter, rather than a DC motor and voltage control as initially taught by Wehrwein et al. (as modified by Kennedy), for the purpose of: reducing the motor weight and thus the weight of the assembly, reducing the necessity for chopper and commutator structure, improving efficiency and reducing the cost of the motor and associated control.
As specific to claim 6: the reference to Wehrwein et al. as modified by Kennedy and Geppert supports the function of selective control (e.g., via the separate clutches of Wehrwein et al.) but does not specifically refer to minimizing consumption of electrical energy. It is well established as being undesirable to use more energy than is actually necessary to perform a task or function, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to control the engagement of the accessory clutches to minimize electric consumption (e.g., by not engaging clutches for accessories which are not needed), in order to conserve the available power. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrwein et al. in view of Kennedy, Geppert and Mellum et al. (US 5,333,678, cited previously). The references to Wehrwein et al. Kennedy and Geppert, as discussed above, do not specifically refer to the provision of through-penetrations in walls of the housing to pass signals, power, gasses or liquids, configured for rapid connection of external lines to the remainder of the vehicle. Initially it is well understood that the provision of an accessory arrangement having actuable clutches, a motor, compressors and/or pumps will necessarily require power input, signal input and/or output, and fluid or gas input or output in order for the accessories to provide the function they are taught to provide. To the extent that Wehrwein provides a housing, the ordinary practitioner familiar with connecting vehicular accessories would well-recognize that it is desirable to provide connections for the various accessories in order to facilitate connecting them to the remaining vehicle structure. Further, Mellum et al. teach that it is well known to provide an interface section on a housing which contains accessory devices (see housing 20, interface ports 38, figure 3A). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the assembly taught by Wehrwein et al. as modified by Kennedy and Geppert with through penetrations in the form of interface ports as taught by Mellum et al. for the purpose of locating the power, signal, fluid and gas connections at a convenient location to run cables and conduits to/from, thus allowing easy access to any inputs or outputs to the assembly. As regards claim 8 and the provision of "rapid connection", no particular standard for rapidity is set forth in the claim, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide quick connect/disconnect fittings at the interface ports or penetrations for the purpose of allowing comparatively fast installation and/or removal of the assembly to facilitate installation, repair, maintenance or replacement with another assembly.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant’s comments are well noted, however at the time of the first action, the examiner failed to locate the reference to Kennedy (now cited and applied) which provides a positive teaching that it is well known to provide an internal sub-frame for carrying equipment in a vehicle-borne housing with isolators between the subframe and the housing. That reference is applied here, and in view of the late application of the reference the instant action is made non-final to allow applicant to reply under non-final response rules. The examiner regrets any inconveniences associated with this second non-final action.
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616